


Exhibit 10.7

 

JOINT VENTURE AGREEMENT

 

 

JOINT VENTURE AGREEMENT, dated as of April 1, 1996, by and between SOFTBANK
Corporation, a Japanese corporation (“SOFTBANK”), and Yahoo! Inc., a California
corporation (“Yahoo”).

WHEREAS, Yahoo offers in the United States and certain other geographic areas
certain on-line navigational services on the World Wide Web, including, without
limitation, the Yahoo! Internet Guide.

WHEREAS, SOFTBANK is a leading computer publisher and software distributor in
Japan;

WHEREAS, SOFTBANK indirectly owns a minority interest in Yahoo; and

WHEREAS, SOFTBANK and Yahoo wish to form a joint venture company in Japan called
Yahoo Japan Corporation (the “Company”), to establish and manage in Japan a
Japanese version of the Yahoo Internet Guide, develop related Japanese on-line
navigational services, and conduct other related businesses;

NOW, THEREFORE, the parties hereby agree as follows:

1.                                       OBJECTIVES OF THE COMPANY

The objectives of the Company shall be to engage in the businesses set forth
below:

(i)            establishment and management in Japan of a Japanese version of 
the Yahoo Internet Guide;

(ii)           development of related Japanese on-line navigational services;

(iii)          related sale of on-line advertisement space;

(iv)          addition of Japanese specific informational content to the mirror 
site database in Japan;

(v)           business cooperation with a Japanese version of “Yahoo! Internet
Life” (or one or more similar publications) published by Ziff-Davis Publishing
company;

(vi)          production of a Japanese version of the online publication
“ZD/Yahoo! computing” (or one or more similar publications) to be published on
the Internet by Ziff-Davis Publishing Company; and

(vii)         other businesses relating to the foregoing as agreed upon by the 
parties from time to time.

2.                                       SALE AND PURCHASE OF SHARES; OWNERSHIP
OF THE COMPANY.

 

 

--------------------------------------------------------------------------------


 

(a)           Subject to the terms and conditions hereof, SOFTBANK agrees to
sell, and Yahoo agrees to purchase, 1600 shares of Common Stock of the Company
(the “Shares”) at a price of ¥50,000 per share so that after such sale SOFTBANK
shall own 2,400 shares of Common Stock and Yahoo shall own 1,600 shares of
Common Stock of the Company.

(b)           Concurrently with the execution of this Agreement, SOFTBANK shall
deliver to Yahoo stock certificates representing the Shares and registered in
the name of Yahoo, against payment by Yahoo of ¥80,000,000 therefor in
immediately available funds to a bank account designated by SOFTBANK.

3.                                       REPRESENTATIONS AND WARRANTIES OF
SOFTBANK

SOFTBANK hereby represents and warrants to Yahoo as follows:

(a)           SOFTBANK has been duly incorporated, and is a validly existing
corporation under the laws of Japan and has full power and authority to enter
into and perform this Agreement.

(b)           This Agreement has been duly authorized, executed and delivered by
SOFTBANK and constitutes a valid and binding agreement of SOFTBANK, enforceable
against SOFTBANK in accordance with its terms.

(c)           The Company has been incorporated on January 31, 1996 as a
Kabushiki Kaisha (a stock limited company).  The registered office of the
Company is at 3-42-3, Nihonbashi-Hamacho, Chuo-ku, Tokyo 103, Japan.  The
Company has been duly incorporated and is a validly existing corporation under
the laws of Japan and has full power and authority to carry on its business as
contemplated in this Agreement.  Attached hereto as Exhibit A is a true and
correct copy of the Articles of Incorporation of the Company (“teikan”) and a
true and complete English translation thereof.

(d)           The Company’s authorized capital is 16,000 shares of Common Stock,
par value ¥50,000 per share, of which 4,000 shares are issued and outstanding.
Prior to the Closing, SOFTBANK purchased such 4,000 shares for a purchase price
of ¥50,000 per share in cash, and SOFTBANK owns all of such issued and
outstanding shares of the Company.  There are no options, warrants or
commitments of any kind relating to the capital stock of the Company, including
any preemptive or other rights to purchase its capital stock.

(e)           The Shares have been duly authorized (including any required 
approval by the Board of Directors of the Company) and validly issued and are 
fully paid and non-assessable.  Title to the Shares will be transferred from 
SOFTBANK to Yahoo upon physical delivery of the stock certificates to Yahoo  at
the Closing, free and clear of all liens, encumbrances, equities or claims.

(f)            Prior to the Closing, the Company has not been engaged in any 
business or activities and has not entered into to any contracts, except as 
contemplated by this Agreement and the Company has net assets of ¥200,000 in 
the form of cash and cash equivalents.

 

2

--------------------------------------------------------------------------------


 

(g)           The Company has no liabilities, contingent or otherwise, and the
Company has complied in all material respects with all laws and regulations.
There is no litigation pending or threatened, and no basis therefor known to the
Company, to which the Company is or would be a party, to which any of the
Company’s assets are or would be subject, or which question or challenge this
Agreement or the transactions contemplated hereby.

(h)           No consent, approval or authorization of or declaration or filing
with any governmental authority or other person or entity on the part of
SOFTBANK is required in connection with the execution or delivery of this
Agreement or the consummation of the transactions contemplated hereby other than
as described in Section 15 hereof.

(i)            A certified copy of the commercial register of the Company (and a
true and complete English translation thereof) is attached to this Agreement as
Exhibit B, and all information contained therein is complete and accurate.

4.                                       REPRESENTATIONS AND WARRANTIES OF YAHOO

Yahoo represents and warrants to SOFTBANK as follows:

(a)           Yahoo has been duly incorporated and is a validly existing
corporation in good standing under the laws of the State of California, and has
full power and authority to enter into and perform this Agreement.

(b)           This Agreement has been duly authorized, executed and delivered by
Yahoo and constitutes a valid and binding agreement of Yahoo, enforceable
against Yahoo in accordance with its terms.

(c)           No consent, approval or authorization of or declaration or filing
with any governmental authority or other person or entity on the part of Yahoo
is required in connection with the execution or delivery of this Agreement or
the consummation of the transactions contemplated hereby other than as described
in Section 15 hereof.

5.                                       LICENSE AGREEMENT

Concurrently with the execution of this Agreement, Yahoo shall enter into a
license agreement, in the form of Exhibit C attached hereto (the “License
Agreement”), with the Company.

6.                                       BOARD OF DIRECTORS; STATUTORY AUDITORS

(a)           The total number of Directors comprising the Board shall be five.
SOFTBANK shall designate three Directors, one of which shall be an individual
reasonably approved by Yahoo, and Yahoo shall designate two Directors.

(b)           The Company shall have one Statutory Auditor, which shall be
designated by SOFTBANK.

 

3

--------------------------------------------------------------------------------


 

(c)           The Company shall have one Representative Director, who shall be
the President.  The President and Representative Director shall be a nominee of
SOFTBANK.

(d)           In case of a vacancy in the office of Director, Statutory Auditor
or Representative Director during the term of office for whatever reason, the
vacancy shall be filled by the party that nominated the Director, Statutory
Auditor or Representative Director whose office became vacant.

(e)           At any annual or special meeting of shareholders or any meeting of
the Board of Directors called for such purpose, each party shall vote or cause
to be voted all shares owned by it for the election of nominees designated as
Directors, Statutory Auditor or Representative Director in accordance with this
Section 6 and otherwise as may be necessary to implement the provisions of this
Agreement.

(f)            No change shall be made in the number and/or allocation of
Directors, Statutory Auditor or Representative Director as stated in this
Section 6 or in the Articles of Incorporation of the Company; provided that if
the parties’ respective shareholdings change, the parties shall adjust the
number and allocation of Directors and the designation or nomination of the
Statutory Auditor or Representative Director if and to the extent appropriate so
that their respective representation on the Board and in the Company is
generally proportionate to their respective shareholdings.

7.                                       MANAGEMENT OF THE COMPANY

(a)           The Board of Directors of the Company shall be responsible for
establishing the overall policy and operating procedures with respect to the
business affairs of the Company.

(b)           Except as otherwise required by mandatory provisions of law and as
otherwise provided herein, resolutions of the Board of Directors shall be
adopted only by the affirmative vote of a majority of the Directors present at a
meeting duly called at which a quorum is present.  A majority of the Board of
Directors shall constitute a quorum for the transaction of business provided at
least one Director designated by Yahoo is present.  Board meetings shall be held
in Japan in accordance with applicable law provided that the Board of Directors
shall meet no less frequently than once in each calendar month.  Any Director
may attend a Board meeting by conference telephone.

(c)           Notwithstanding the general provisions set forth above, in
addition to any special approval requirements under the Articles of
Incorporation or under law, each of the following corporate actions may be taken
by the Company only (i) in the case of any action that is permitted by law or
under the Articles of Incorporation to be taken by the Board of Directors alone,
upon authorization by affirmative vote of at least one SOFTBANK director and at
least one Yahoo director and (ii) in the case of actions required by law or the
Articles of Incorporation to be approved by the Company’s shareholders, upon
authorization by affirmative vote of both Yahoo and SOFTBANK as shareholders:

(i)            any merger or consolidation, whether or not the Company is the 
surviving corporation; any sale, lease, exchange or other disposition of  all or
substantially all of the

 

4

--------------------------------------------------------------------------------


 

assets of the Company; any acquisition of  all or substantially all of the
capital stock or assets of any other  entity; or the liquidation or voluntary
dissolution of the Company;

(ii)           any sale, lease, exchange or other disposition of substantial 
assets (except in the ordinary course of business) of the Company;

(iii)          any capital expenditure of ¥10 million or more;

(iv)          the raising of additional equity capital or the issuance or sale 
of any debt or equity securities (including any shareholder loan or  guaranty)
and the terms thereof, whether or not in connection with a call  for additional
capital pursuant to Section 8 hereof;

(v)           any declaration or payment of any dividend or other distribution, 
directly or indirectly, on account of any shares of capital stock of the 
Company, or any redemption, retirement, purchase or other acquisition,  directly
or indirectly, by the Company of any such shares (or of any  warrants, rights or
options to acquire any such shares);

(vi)          the incurrence or guarantee (directly or indirectly) by the 
Company with respect to any indebtedness for borrowed money in excess of ¥10
million;

(vii)         any amendment, alteration or repeal of any provision of the 
Articles of Incorporation of the Company; or

(viii)        engagement in any business other than as set forth in Section 1
hereof and activities incidental thereto, either directly or through any 
corporation or other entity in which the Company has, directly or  indirectly,
an equity interest;

(ix)           approval of an annual business plan and operating budget for the 
Company (which shall be made no later than thirty (30) days prior to the
commencement of each fiscal year of the Company), and any deviation in any 
material respect from such business plan or budget as so approved;

(x)            the authorization of execution of any contract or agreement  (i)
having a period of performance greater than one year, (ii) involving  aggregate
payments or consideration in excess of ¥10 million,  (iii) involving any license
of trademarks, patents, copyrights or other  intellectual property rights of the
Company, and (iv) between the Company and any officer, shareholder or Director
of the Company (or their  respective affiliates), and any waiver or variance of
any contract  described in (i)-(iv) above; or

(xi)           compensation for all officers, Directors and Statutory Auditors 
of the Company.

To the extent permitted by Japanese law, the foregoing approval requirements
shall at all times also be set forth in the Articles of Incorporation of the
Company, unless amended as set forth.

 

5

--------------------------------------------------------------------------------


 

8.                                       ADDITIONAL CAPITAL

Subject to Section 7(c) hereof, the Board may, by written notice to the parties,
call for the parties to subscribe for additional shares of capital stock of the
Company or to make loan guarantees or loans to the Company in proportion to
their respective holdings of Common Stock at any time.  Each party agrees to
provide such additional capital or support in accordance with the Board’s
action.

9.                                       DISPOSITION OF COMMON STOCK

Neither party shall directly or indirectly sell, assign, transfer or otherwise
dispose of, or pledge or otherwise encumber, any shares of Common Stock of the
Company without the prior consent of the other party; provided that, at such
time as the shares of the Company are publicly traded, either party shall be
entitled to make sales of its shares in the open market to the extent permitted
by applicable law.

10.                                 ACCOUNTING; ACCESS TO INFORMATION

(a)           The fiscal year of the Company shall be from the first day of
April of each year to the 31st day of March of the following year.

(b)           The Company shall maintain its accounts and prepare its financial
statements (including, without limitation, a balance sheet, profit and loss
statement and statement of cash flows) in accordance with generally accepted
accounting principles in Japan, and shall cause its annual financial statements
to be audited by an internationally recognized independent auditing firm
reasonably acceptable to each party, and such financial statements and the
auditors’ opinion to be delivered to each party no later than sixty (60) days
following the end of each fiscal year.  The Company also shall deliver to each
party unaudited monthly and quarterly financial statements within thirty days
following the end of each month or fiscal quarter, as the case may be, certified
(in the case of quarterly financial statements) by the chief accounting officer
of the Company.  All financial statements shall be accurately and completely
translated into English prior to delivery to Yahoo, and shall be accompanied by
a reasonably detailed schedule that sets forth the differences between Japanese
generally accepted accounting principles and U.S. generally accepted accounting
principles as applied to such financial statements.

(c)           Each party shall, during all business hours and at all other times
as reasonable, have access to the books and records of the Company and to the
legal, tax and auditing personnel of the Company, internal and external;
provided, however, that the cost and expense necessary for such inspection shall
be borne by the party making the inspection.

11.                                 DIVIDENDS

To the extent permitted by law, the Company will pay dividends to its
shareholders from the Company’s net earnings in accordance with and subject to
the conditions set forth in Exhibit D; provided that no dividends shall be
required to be paid prior to April 30, 1998, or following the time at which the
Company’s shares of Common Stock are publicly traded.

12.                                 TERM OF THE AGREEMENT

 

6

--------------------------------------------------------------------------------


 

Subject to Section 13, this Agreement shall remain in effect perpetually,
provided that, if as of April 1, 2001, or any April 1 thererafter, (i) the
company has sustained net losses (determined in accordance with generally
accepted Japanese accounting principles and certified by the Company’s
independent auditors) for the four (4) consecutive fiscal quarters preceding
such April 1, and (ii) Yahoo and SOFTBANK, in good faith, differ with respect to
the future business plans and prospects of the Company, then Yahoo shall have
the right to terminate this Agreement, which termination shall be effective
ninety (90) days following notice thereof to SOFTBANK.

13.                                 TERMINATION OF THE AGREEMENT

(a)           If either party fails in any material respect to perform or
fulfill in the time and manner herein provided any obligation or condition
herein required to be performed or fulfilled by such party, and if such default
shall continue for sixty (60) days after written notice thereof from the other
party, then the other party shall have the right to terminate this Agreement by
written notice of termination to the defaulting party at any time after such
sixty (60) days.  Either party may also terminate this Agreement immediately by
giving a written notice to the other party in the event such other party shall
be dissolved or liquidated or declared insolvent or bankrupt.

(b)           Upon termination of this Agreement, the parties shall negotiate in
good faith the possible purchase by one party of all the shares in the Company
held by the other party or the sale of the Company to a third party.  If such
negotiation fails to result in a mutually acceptable agreement, the Company
shall be dissolved in accordance with Japanese law.

(c)           Termination of this Agreement for any reason shall not release
either party from any liability which at the time of termination has already
accrued to the other party or which thereafter may accrue in respect of any act
or omission prior to such termination.

14.                                 CONFIDENTIALITY

Each party shall hold and shall cause its respective representatives to hold in
confidence all confidential information made available to it or its
representatives by the other party, directly or through the Company, and shall
not pass such information on, wholly or partly, to third parties without the
written consent of the other party, unless such information (i) becomes
generally available to the public other than as a result of a disclosure by such
party or its representatives, (ii) becomes available to such party from other
sources not known by such party to be bound by a confidentiality obligation, or
(iii) is independently acquired by such party as a result of work carried out by
any employee or representative of such party to whom no disclosure of such
information has been made.

15.                                 GOVERNMENT FILINGS

(a)           Promptly after execution of this Agreement, notification of such
execution shall be submitted by SOFTBANK to the Fair Trade Commission of Japan.
In the event the Fair Trade Commission advises the parties hereto to amend this
Agreement and/or the License Agreement, the parties shall promptly comply with
such request; provided, however, that if either party

 

7

--------------------------------------------------------------------------------


 

considers such amendment to be material and adverse to it, then such party may
terminate this Agreement by giving written notice to such effect to the other
party hereto.

(b)           Within fifteen (15) days following the date of this Agreement,
Yahoo will submit the required notification to the Bank of Japan under the
Foreign Exchange and Foreign Trade Control Law.

(c)           If any Japanese withholding taxes are imposed on dividends payable
to Yahoo by the Company under Section 11, the Company shall (or SOFTBANK shall
cause the Company to) withhold such amounts, pay the same to the Japanese tax
authority, and promptly furnish Yahoo with appropriate documentation of the
amounts so withheld as soon as practicable.  The Company shall (or SOFTBANK
shall cause the Company to) cooperate with Yahoo to make any necessary filings
to utilize the lowest withholding rate available under any treaty between Japan
and the United States.

16.                                 OTHER VENTURES

(a)           Neither party will engage directly or indirectly in any business
activities in Japan that would reasonably be deemed to be competitive with the
Company in Japan; provided, that Yahoo may continue to make available the Yahoo
Internet Guide and any other properties or products in languages other than
Japanese.

(b)           Yahoo hereby agrees to discuss in good faith with SOFTBANK joint
efforts to establish similar ventures in Europe and other international markets
where SOFTBANK or its affiliates have operations and are the appropriate
partners; provided that the foregoing shall not obligate  either party to enter
into any such arrangement.

17.                                 GOVERNING LAW

This Agreement shall be governed by and construed in accordance with the laws of
Japan.

18.                                 DISPUTE RESOLUTION

All disputes between the parties arising directly or indirectly out of this
Agreement shall be settled by the parties amicably through their good faith
discussions.  In the event that any such dispute cannot be resolved thereby,
such dispute shall be finally settled by arbitration in accordance with the
rules then in effect of the Japan Commercial Arbitration Association by three
arbitrators appointed in accordance with such rules.  Any such arbitration shall
be held in Tokyo, Japan and shall be conducted in Japanese (with English
translation to the extent requested by Yahoo).  The arbitration award shall be
final and binding upon the parties, and judgment on such award may be entered in
any court having jurisdiction thereof.

19.                                 MISCELLANEOUS

(a)           This Agreement may be amended only by a written instrument signed
by both parties.

 

8

--------------------------------------------------------------------------------


 

(b)           This Agreement may not be assigned by either party hereto except
with the written consent of the other party; provided, however, that this
Agreement may be assigned to a corporation which shall succeed to the business
of a party by merger, consolidation, or the transfer of all or substantially all
of the assets of such party and which shall expressly assume the obligations of
such party hereunder.

(c)           Any and all notices, requests, demands and other communications
required or otherwise contemplated to be made under this Agreement shall be in
writing and in English and shall be deemed to have been duly given (a) if
delivered personally, when received, (b) if transmitted by facsimile, upon
receipt of a transmittal confirmation, (c) if sent by registered airmail, return
receipt requested, postage prepaid, on the sixth business day following the date
of deposit in the mail or (d) if by international courier service, on the second
business day following the date of deposit with such courier service, or such
earlier delivery date as may be confirmed to the sender by such courier service.
All such notices, requests, demands and other communications shall be addressed
as follows:

 

(i)

If to SOFTBANK:

 

 

 

 

 

 

SOFTBANK Corporation

 

 

24-1, Nihonbashi-Hakozakicho

 

 

Chuo-ku, Tokyo 103, Japan

 

 

Attention:

Mr. Masayoshi Son

 

 

President and Chief Executive Officer

 

 

Telephone:

(813) 5642-8020

 

 

Facsimile:

(813) 5641-3400

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

Sullivan & Cromwell

 

 

125 Broad Street

 

 

New York, New York 10004

 

 

Attention:

Stephen A. Grant, Esq.

 

 

Telephone:

(212) 558-3504

 

 

Facsimile:

(212) 558-3588

 

 

 

 

 

(ii)

If to the Company:

 

 

 

 

 

 

Yahoo! Inc.

 

 

 

635 Vaqueros Ave.

 

 

Sunnyvale, California 94086

 

 

Attention:

Mr. Timothy Koogle

 

 

 

President

 

 

Telephone:

(408) 328-3300

 

 

Facsimile:

(408) 328-3301

 

 

 

 

 

with a copy to:

 

 

 

9

--------------------------------------------------------------------------------


 

 

 

Venture Law Group

 

 

 

A Professional Corporation

 

 

 

2800 Sand Hill Road

 

 

 

Menlo Park, California  94025

 

 

 

Attention:

James L. Brock, Esq.

 

 

Telephone:

(415) 854-4488

 

 

Facsimile:

(415) 854-1121

 

or in each case to such other address or facsimile number as the party may have
furnished to the other party in writing.

(d)           In the event of the invalidity of any part or provision of this
Agreement, such invalidity shall not affect the enforceability of any other part
or provision of this Agreement.

(e)           No waiver by any party of any default in the performance of or
compliance with any provision herein shall be deemed to be a waiver of the
performance and compliance as to any other provision, or as to such provision in
the future; nor shall any delay or omission of any party to exercise any right
hereunder in any manner impair the exercise of any such right accruing to it
thereafter.  No remedy expressly granted herein to any party shall be deemed to
exclude any other remedy which would otherwise be available.

(f)            This Agreement constitutes the entire agreement among the parties
with respect to the subject matter hereof and shall supersede all prior
understandings and agreements between the parties with respect to such subject
matter.  This Agreement may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

(g)           Nothing herein express or implied, is intended to or shall be
construed to confer upon or give to any person, firm, corporation or legal
entity, other than the parties hereto and their affiliates, any interests,
rights, remedies or other benefits with respect to or in connection with any
agreement or provision contained herein or contemplated hereby.

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly signed this Agreement as of the
day and year first above written.

 

SOFTBANK CORPORATION

 

 

 

 

 

 

 

By:

 

/s/  MASAYOSHI SON

 

 

 

Name:    Masayoshi Son

 

 

 

Title:      President

 

 

 

 

 

 

 

 

 

YAHOO! INC.

 

 

 

 

 

 

 

 

 

By:

 

/S/  TIMOTHY KOOGLE

 

 

 

Name:    Timothy Koogle

 

 

 

Title:      President

 

Attachments:

 

Exhibit A  Articles of Incorporation of the Company

Exhibit B  Commercial Register of the Company

Exhibit C  License Agreement

Exhibit D  Milestones for Required Dividend Payments

 

 

 

 

 

11

--------------------------------------------------------------------------------

